Citation Nr: 1748666	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 20 percent from May 6, 2011, for a right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for eczematous dermatitis (claimed as rash).

3.  Entitlement to service connection for bilateral pes planus (claimed as fallen arches, both feet).

4.  Entitlement to an effective date earlier than January 15, 2009, for the grant of service connection for a right shoulder strain.

5.  Entitlement to an effective date earlier than January 15, 2009, for the grant of service connection for eczematous dermatitis (claimed as rash).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in an October 2013 rating decision, the RO granted service connection for bilateral plantar fasciitis.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F 3d 1156 (Fed. Cir. 1997).

The issues of entitlement to increased initial ratings for a right shoulder strain and eczematous dermatitis and service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a right shoulder strain was not received within one year of the Veteran's discharge from service or until January 15, 2009.

2.  A claim of entitlement to service connection for eczematous dermatitis (claimed as rash) was not received within one year of the Veteran's discharge from service or until January 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 15, 2009, for a grant of service connection for a right shoulder strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to January 15, 2009, for a grant of service connection for eczematous dermatitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims discussed below at this time is warranted.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA and private treatment records have been obtained.  

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Analysis

On January 15, 2009, the RO received the Veteran's initial informal claim for service connection for a right shoulder disability and a rash.  His statement specifically noted that these were new claims.  See January 15, 2009 statement from the Veteran.  In November 2009, a formal claim for a right shoulder disability and rash was submitted.

The October 2010 rating decision granted service connection for eczematous dermatitis (claimed as rash) and right shoulder strain, effective November 16, 2009, the date it received the formal claim for service connection for rash and right shoulder.  However, in an October 2013 rating decision, the RO found that a clear and unmistakable error (CUE) was made in the October 2010 rating decision, and granted an earlier effective date of January 15, 2009, for the service-connected right shoulder strain and eczematous dermatitis, based on the date it initially received the Veteran's informal claim for service connection for rash and right shoulder disabilities.

The Veteran did not submit a claim of entitlement to service connection for a right shoulder disability or skin disability within one year of his separation from service.  The Veteran does not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.  Because these requirements have not been met, 38 C.F.R. § 3.816 provides that the effective date of the award of service connection for a right shoulder disability and eczematous dermatitis must be determined in accordance with §§ 3.114 and 3.400.

In his October 2010 notice of disagreement and December 2013 VA Form 9, the Veteran argued that service connection for his right shoulder disability and eczematous dermatitis should have been effective from August 2001, his retirement date, because there was medical evidence of the disabilities during his active military service.

The Board acknowledges the Veteran's contentions that he had symptoms of a right shoulder disability and skin disability during his active military service.  He is competent to report the onset and nature of his symptoms.  The applicable law and regulations, however, provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

There has been no contention or evidence that there was a claim for service connection for a right shoulder disability or skin rash prior to January 15, 2009.  In this case entitlement arose prior to the date of claim.  Because the date of claim is later, that date controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  
See MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

As the Veteran never submitted a claim for service connection for a right shoulder disability or skin disability prior to January 15, 2009, and there is no prior communication in the record that could be considered an informal claim for VA compensation for the same, this is the earliest possible effective date for both disabilities.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than January 15, 2009, for entitlement to service connection for a right shoulder strain or eczematous dermatitis.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to January 15, 2009, for the grant of service connection for right shoulder strain is denied.

An effective date prior to January 15, 2009, for the grant of service connection for eczematous dermatitis is denied.


REMAND

Increased Rating Claims

The most recent VA examination in connection with the Veteran's service-connected right shoulder strain and eczematous dermatitis was conducted over six years ago, in May 2011.  The Veteran's representative asserts that the Veteran requires a contemporaneous VA examination in order for his disabilities to be adequately rated.  See April 2017 Informal Hearing Presentation.
To ensure that the record reflects the current severity of the Veteran's service-connected right shoulder disability and eczematous dermatitis, more contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Service Connection for Bilateral Pes Planus

The Veteran contends that his currently diagnosed bilateral pes planus developed during active duty as a result of running in boots.  

Service treatment records show a complaint of foot pain during active duty in March 1999.  The complaint shows foot pain for three weeks without a diagnosis.  There is no other mention of foot pain during service and no diagnosis of a foot disability at the time of the Veteran's discharge.

Post-service treatment records show that the Veteran has been seen for foot pain since October 2007, and that he had orthotics prescribed in May 2008.  They also show treatment for bilateral plantar fasciitis.

The Veteran was afforded a VA examination in February 2010.  He reported that the condition had existed since 1993 and had gotten worse over time.  The examiner diagnosed bilateral pes planus with plantar fasciitis, which he opined was not secondary to the Veteran's military service, as there is no evidence of a foot condition other than pain in the service treatment records.  The examiner also noted that he was not able to speculate further, as there was no further mention of any foot problems in service for the remainder of service.

Treatment records from the VA Medical Center in Augusta show that the Veteran was found to have increased pes planus with over pronation in March 2013.

The Veteran was afforded another VA examination in October 2013.  He reported that his bilateral pes planus began in 1996 due to running in boots and had gotten worse.  The examiner diagnosed pes planus, and opined that it is less likely that the claimed bilateral pes planus is related to the Veteran's active military service because he could find no service treatment records regarding pes planus.

Essentially, both the February 2010 and October 2013 examiners opined that as there was no evidence of pes planus in service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral pes planus is not related to his documented in-service foot pain.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  The February 2010 and October 2013 examiners did not provide adequate opinions as to whether the bilateral pes planus identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds the examiners' opinions inadequate because they are based on the absence of in-service treatment for pes planus and do not consider the Veteran's lay statements regarding in-service symptoms and continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiners did not consider all of the Veteran's history or complaints, their negative opinions are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the onset and nature of his bilateral foot symptoms.  The Veteran's reports provide competent and credible evidence of a bilateral foot disability during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of foot pain in service. 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral pes planus is necessary.  
See 38 C.F.R. § 4.2 (2016).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his bilateral pes planus, in addition to his statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The electronic claims folder must be made available to the examiner who should indicate in the examination report that (s)he has reviewed the folder in conjunction with the examination. 

Any indicated studies, including X-ray studies, should be performed.

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable) and also test the range of motion of the left shoulder.  If the examiner is unable to conduct the requested testing, or concludes the requested testing is not necessary, (s)he should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the right shoulder.


3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the current severity of his service-connected eczematous dermatitis.  The electronic claims folder must be made available to the examiner who should indicate in the examination report that (s)he has reviewed the folder in conjunction with the examination.  

Any indicated evaluations, studies, and tests should be conducted.

The examiner should:

a. Measure and record all areas affected by the service-connected skin disability, and the percentage of the entire body and exposed areas affected. 

b. If the examination is not conducted during an episode of flare-ups on all affected areas, estimate the percentages affected based on the Veteran's reports and other evidence. 

c. State the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs. 

d. Measure and record any disfigurement of the head, face, or neck; and the nature of any scars related to the skin disability.

e. Specifically address the functional effects of the Veteran's dermatitis, including the impact on his activities of daily of living and his ability to work.

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral pes planus.  The electronic claims folder must be made available to the examiner who should indicate in the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All medically indicated tests, including X-rays, should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pes planus is of service onset or otherwise related to military service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pes planus is caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, to include bilateral plantar fasciitis.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Thereafter, the remaining issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


